On the application for rehearing by Watkins, J.
The opinion of the court was delivered by
Blanchard, J.
Eor the reasons assigned in the opinion of the court in the case of the State of Louisiana vs. The Louisiana Debenture Company, Limited, No. 13,105 on the docket of the court, and in the case of the State of Louisiana ys. The New Orleans Debenture Company, Limited, No. 13,11G on the docket of the court — this day decided — -it is ordered, adjudged and decreed that the judgment appealed from, in so far as the same decrees the nullity and forfeiture of defendant’s charter, be affirmed, and that the said judgment, in so fgr as it appoints a receiver or liquidator be reversed, reserving to the State of Louisiana and all other parties in interest all rights under the law relative to the appointment of a receiver or liquidator to take charge of, liquidate and settle the affairs of said corporation — costs of both ■courts to be borne by defendant.
Monroe, J., recused.